Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered November 1, 1983, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence: The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress (1) the statement he made to the police upon his arrest at the scene of the crime, and (2) the statement he made to the police after being transported to the precinct. The evidence adduced at the hearing supports the hearing court’s determination that the former statement was spoken "with genuine spontaneity”, and was " 'not the result of inducement, provocation, encouragement or acquiescence, no matter how subtly employed’ (People v Maerling, 46 NY2d 289, 302-303; People v Lanahan [55 NY2d 711])” (People v Rivers, 56 NY2d 476, 478). Thus, the statement was properly admitted despite the lack of Miranda warnings preceding it. The evidence also supports the hearing court’s determination that the statement given at the precinct was made after the defendant was informed of his rights to counsel and to remain silent and that he knowingly and voluntarily waived both of those rights.
The trial court did not improvidently exercise its discretion in ruling that if the defendant chose to testify he could be asked whether he had previously been convicted of three felonies, but could not be questioned about the circumstances surrounding those crimes or about his prior misdemeanor conviction and youthful offender adjudication (see, People v Sandoval, 34 NY2d 371; People v Bermudez, 98 Misc 2d 704). Thompson, J. P., Brown, Eiber and Balletta, JJ., concur.